 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CAESAR RAYMOND FONTILLAS,                           No. 2:16-cv-2799 MCE DB P
12                           Petitioner,
13              v.                                        FINDINGS AND RECOMMENDATIONS
14    ERIC ARNOLD,
15                           Respondent.
16

17             Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for a

18   writ of habeas corpus under 28 U.S.C. § 2254. Petitioner challenges his sentence imposed by the

19   Sacramento Superior Court in 2012 for 375 years to life. Petitioner alleges his sentence is so

20   disproportionate to his crimes that it violates the Eighth Amendment’s prohibition on cruel and

21   unusual punishment. For the reasons set forth below, this court will recommend the petition be

22   denied.

23                                                BACKGROUND

24      I.           Facts Established at Trial

25             The California Court of Appeal for the Third Appellate District provided the following

26   factual summary:

27                      The prosecution presented evidence of eight burglaries and three
                        attempted burglaries in Sacramento and Elk Grove between
28                      September 2009 and March 2010. Police stopped defendant, who
                                                        1
 1                 was driving a vehicle reportedly seen by victims, on March 10, 2010.
                   Defendant had sold or given many of the stolen items to his
 2                 coworkers at the Sacramento County Regional Wastewater
                   Treatment Plant, where he was gainfully employed as a supervisor
 3                 earning $8,000 monthly.

 4                 The jury heard evidence of the residential burglaries, in each of
                   which the victims testified they arrived home to find forced entry,
 5                 ransacked homes, and missing items, including computers and other
                   electronics, jewelry, and cameras. In two of the burglaries, the
 6                 victims arrived home in time to see a man outside their home who
                   claimed to be checking on a sewage problem in the neighborhood.
 7                 One victim identified defendant as that man at trial, while another
                   noted the resemblance but did not give a positive identification.
 8
                   The victims in the three attempted burglaries testified that defendant
 9                 or a man resembling him, wearing an orange vest, rang the doorbell.
                   One victim opened the door. The man asked if her toilets were
10                 working properly and asked if she needed any plumbing work done.
                   She said no and shut the door. The man resembled defendant.
11                 Another victim did not answer the doorbell or the pounding on the
                   door but looked out her upstairs window. When the man started
12                 jiggling the doorknob, she called out “who is it?” The man in the
                   orange vest said he was looking for sewer lines. She said she was
13                 busy and could not open the door. He drove away in an orange truck.
                   She did not identify defendant as the man. The third victim did not
14                 respond when someone repeatedly rang her doorbell and knocked on
                   her door. She then heard a scratching sound and a pop coming from
15                 the front door area. She went out through the garage and saw
                   defendant wearing a yellow vest and gloves, trying to pry open her
16                 front door with an 18–inch slim jim. She asked him what he was
                   doing. He said he was checking on clogged sewers for the
17                 Sacramento County Utilities District, needed to get into the house,
                   and was trying to pry open the door because nobody appeared to be
18                 home. She asked him for an ID or business card, but he said he did
                   not have one. She pointed out that the sewer access was outside.
19                 Defendant left, telling her to call the sewer company to verify his
                   story. He drove away in a butterscotch-colored GMC Colorado
20                 pickup truck. Police later brought her to a location where she
                   identified defendant as the man. She also identified him at trial.
21
                   For the charge of receiving stolen property, the jury heard evidence
22                 that, on September 14, 2009, a homeowner left home at 7:00 a.m.
                   and returned at 8:30 p.m. to find her home ransacked and burglarized,
23                 with no evidence of forced entry and no fingerprints recovered.
                   Missing items included a computer and new printer, jewelry, and
24                 $700 cash.

25                 Defendant testified at trial. He denied all charges. He claimed he did
                   not know the items he sold or gave to coworkers were stolen. He
26                 claimed he got all items from flea markets, garage sales, Craigslist,
                   or his ex-wife. Defendant admitted he was convicted of four felony
27                 offenses in 1993.

28   People v. Fontillas, No. C071139, 2015 WL 4739560, at *1-2 (Cal. Ct. App. Aug. 11, 2015).
                                                      2
 1   II.      Procedural Background

 2         A. Judgment and Sentencing

 3               The jury found defendant guilty on 11 counts: One count of receipt
                 of stolen property (count two), seven counts of residential burglary
 4               (counts three, five, eight, 10, 11, 13, and 17), and three counts of
                 attempted residential burglary (counts 12, 14, and 16). The jury was
 5               unable to reach a verdict as to the other counts, and they were
                 dismissed.
 6
                 In a bifurcated proceeding, the trial court found true that defendant
 7               had three prior convictions: A 1986 arson (§ 451, subd. (c)) and two
                 residential burglaries on March 31, 1993.
 8
                 The defense moved to strike the prior convictions (§ 1385; People v.
 9               Superior Court (Romero) (1996) 13 Cal.4th 497), arguing
                 defendant's parents and girlfriend love him; at the time of his arrest
10               he was gainfully employed by the county; the prior convictions were
                 old and no one was hurt; and he did not commit violence in the
11               present offenses.
12               In opposition, the prosecutor recounted defendant's extensive
                 criminal history, as reflected in the probation report. In 1979, while
13               a juvenile, he was adjudicated as having committed two counts of
                 residential burglary, an attempted burglary, and receiving stolen
14               property. He next tried to cash a $1,162 check of a victim whose
                 identification had been stolen in a burglary. As an adult, defendant
15               was convicted of residential burglary and attempted residential
                 burglary in 1981 and placed on probation for three years. In 1984,
16               while employed by the California State Board of Pharmacy, he
                 fraudulently issued pharmacy licenses to four women already under
17               investigation for fraud and, in an attempt to hide the evidence, set
                 fires in three government offices, resulting in damage in excess of
18               $300,000. When arrested, he had in his possession blank pharmacy
                 licenses. He posted bond, then failed to appear for his court date.
19
                 Defendant fled to Hawaii, assumed a new identity as David Chin, got
20               a job at Tower Records, stole $2,000 from the register, and was
                 arrested but was released before his true identity was discovered. He
21               stole a car, a Versatel card, and cash. He flew to the San Francisco
                 airport, impersonated a rental car agent and stole a car. He drove to
22               Los Angeles and later to Seattle, where he got a job working for a
                 gem buyer. He was ultimately arrested in 1986 on the arrest warrant.
23               Cocaine and $135,000 in stolen gems were found in his Seattle
                 apartment. And he stole from the mail a $35,000 ring belonging to
24               his employer.
25               Back in Sacramento, defendant was convicted in 1986 of the 1984
                 arson, possession of stolen property, embezzlement, and falsifying
26               government records. He was sentenced to 116 months in prison. He
                 was paroled in May 1991.
27
                 In 1993, defendant was convicted of nine counts of residential
28               burglaries occurring between May and August 1992. He was
                                               3
 1                  sentenced to 25 years in prison. He was released on parole in March
                    2005, got the job with the county, and was discharged from parole in
 2                  2008. Despite earning $8,000 per month, defendant resumed
                    burglarizing homes, leading to this prosecution.
 3
                    The trial court denied defendant's motion to strike the prior
 4                  convictions, noting this case of a career criminal was exactly the kind
                    of case for which the three strikes law was designed.
 5
                    At the sentencing hearing on May 4, 2012, the trial court stated it was
 6                  sentencing defendant to an indeterminate term of 275–years–to–life
                    (25 years-to-life for each of the 11 counts), plus three five-year
 7                  enhancements for the three prior convictions for a total enhancement
                    of 15 years for each of 10 counts, for a consecutive determinate term
 8                  of 150 years. The court stated it would impose a section 654 stay on
                    the sentence for count two, receiving stolen property.
 9
                    On May 14, 2012, the trial court on its own motion recalled the
10                  sentence and issued a sentencing correction order, stating there was
                    no need for a section 654 stay for receipt of stolen property, because
11                  the jury did not convict defendant of the burglary of that same
                    property. The correction order reimposed the same indeterminate
12                  sentence of 275–years–to–life (25–years–to–life for each of the 11
                    counts). The order also imposed 15 year prior-strike enhancements
13                  on each of all 11 counts, which would total 165 years. The court
                    ordered the clerk to prepare an amended abstract of judgment.
14
                    The abstract of judgment dated May 14, 2012, correctly shows the
15                  indeterminate term (275–years–to–life) but did not follow the court's
                    (erroneous) order to add the prior-strike enhancement to count two,
16                  receipt of stolen property.

17                  After defendant filed his opening brief on appeal, the trial court on
                    June 10, 2013, issued another sentencing correction order making
18                  two changes. First, the court removed the enhancements from count
                    two, receipt of stolen property, because it is not a serious felony
19                  triggering the enhancements (§§ 667, subd. (a)(1), 1192.7, subd. (c)).
                    Second, the court removed one of the three enhancements from each
20                  of the remaining 10 counts because two of the prior convictions were
                    brought and tried in the same prosecution, triggering only one five-
21                  year enhancement for those two prior convictions. The court issued
                    a new abstract of judgment on June 10, 2013.
22
                    Accordingly, defendant's sentence is an indeterminate term of 275–
23                  years–to–life plus a consecutive determinate term of 100 years.

24   Id. at *2-3.

25           B. State Appeal and Federal Proceedings

26           Petitioner filed an appeal in which he alleged, among other things, the Eighth Amendment

27   claim he asserts here. The California Court of Appeal affirmed the judgment as modified on June

28   10, 2013. People v. Fontillas, No. No. C071139, 2015 WL 4739560, at *1-2 (Cal. Ct. App. Aug.
                                                       4
 1   11, 2015).1 Petitioner sought review in the California Supreme Court on his Eighth Amendment

 2   claim. (ECF No. 1 at 60-68.) The California Supreme Court denied review on October 14, 2015.

 3   (ECF No. 1 at 83.)

 4          Petitioner does not appear to have sought habeas corpus review in the state courts. He

 5   filed his habeas corpus petition here on November 28, 2016. (ECF No. 1.) Respondent filed an

 6   answer (ECF No. 9) and petitioner filed a traverse (ECF No. 17).

 7          STANDARDS OF REVIEW APPLICABLE TO HABEAS CORPUS CLAIMS

 8          An application for a writ of habeas corpus by a person in custody under a judgment of a

 9   state court can be granted only for violations of the Constitution or laws of the United States. 28

10   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

11   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

12   U.S. 62, 67-68 (1991); Park v. California, 202 F.3d 1146, 1149 (9th Cir. 2000).

13          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

14   corpus relief:

15                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
16                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim –
17
                      (1) resulted in a decision that was contrary to, or involved an
18                    unreasonable application of, clearly established Federal law, as
                      determined by the Supreme Court of the United States; or
19
                      (2) resulted in a decision that was based on an unreasonable
20                    determination of the facts in light of the evidence presented in the
                      State court proceeding.
21

22          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

23   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

24   Greene v. Fisher, 565 U.S. 34, 37 (2011); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011)

25   (citing Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). Circuit court precedent “‘may be

26   persuasive in determining what law is clearly established and whether a state court applied that
27
     1
      A copy of the Court of Appeal’s opinion can also be found appended to the petition. (ECF No. 1
28   at 70-80.)
                                                     5
 1   law unreasonably.’” Stanley, 633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th

 2   Cir. 2010)). However, circuit precedent may not be “used to refine or sharpen a general principle

 3   of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has not

 4   announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013) (citing Parker v. Matthews, 567 U.S.

 5   37 (2012)). Nor may it be used to “determine whether a particular rule of law is so widely

 6   accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be

 7   accepted as correct.” Id. at 1451. Further, where courts of appeals have diverged in their

 8   treatment of an issue, it cannot be said that there is “clearly established Federal law” governing

 9   that issue. Carey v. Musladin, 549 U.S. 70, 76-77 (2006).

10          A state court decision is “contrary to” clearly established federal law if it applies a rule

11   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

12   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003)

13   (quoting Williams, 529 U.S. at 405-06). “Under the ‘unreasonable application’ clause of §

14   2254(d)(1), a federal habeas court may grant the writ if the state court identifies the correct

15   governing legal principle from th[e] [Supreme] Court's decisions, but unreasonably applies that

16   principle to the facts of the prisoner's case.’” Lockyer v. Andrade, 538 U.S. 63, 75 (2003)

17   (quoting Williams, 529 U.S. at 413); Chia v. Cambra, 360 F.3d 997, 1002 (9th Cir. 2004). “[A]

18   federal habeas court may not issue the writ simply because that court concludes in its independent

19   judgment that the relevant state-court decision applied clearly established federal law erroneously

20   or incorrectly. Rather, that application must also be unreasonable.” Williams, 529 U.S. at 411;
21   see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007); Andrade, 538 U.S. at 75 (“It is not

22   enough that a federal habeas court, in its independent review of the legal question, is left with a

23   firm conviction that the state court was erroneous.” (Internal citations and quotation marks

24   omitted.)). “A state court's determination that a claim lacks merit precludes federal habeas relief

25   so long as ‘fairminded jurists could disagree’ on the correctness of the state court's decision.”

26   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,
27   664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal court, a

28   state prisoner must show that the state court's ruling on the claim being presented in federal court
                                                        6
 1   was so lacking in justification that there was an error well understood and comprehended in

 2   existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

 3          There are two ways a petitioner may satisfy subsection (d)(2). Hibbler v. Benedetti, 693

 4   F.3d 1140, 1146 (9th Cir. 2012). He may show the state court’s findings of fact “were not

 5   supported by substantial evidence in the state court record” or he may “challenge the fact-finding

 6   process itself on the ground it was deficient in some material way.” Id. (citing Taylor v. Maddox,

 7   366 F.3d 992, 999-1001 (9th Cir. 2004)); see also Hurles v. Ryan, 752 F.3d 768, 790-91 (9th Cir.

 8   2014) (If a state court makes factual findings without an opportunity for the petitioner to present

 9   evidence, the fact-finding process may be deficient and the state court opinion may not be entitled

10   to deference.). Under the “substantial evidence” test, the court asks whether “an appellate panel,

11   applying the normal standards of appellate review,” could reasonably conclude that the finding is

12   supported by the record. Hibbler, 693 F.3d at 1146 (9th Cir. 2012).

13          The second test, whether the state court’s fact-finding process is insufficient, requires the

14   federal court to “be satisfied that any appellate court to whom the defect [in the state court’s fact-

15   finding process] is pointed out would be unreasonable in holding that the state court’s fact-finding

16   process was adequate.” Hibbler, 693 F.3d at 1146-47 (quoting Lambert v. Blodgett, 393 F.3d

17   943, 972 (9th Cir. 2004)). The state court’s failure to hold an evidentiary hearing does not

18   automatically render its fact-finding process unreasonable. Id. at 1147. Further, a state court may

19   make factual findings without an evidentiary hearing if “the record conclusively establishes a fact

20   or where petitioner’s factual allegations are entirely without credibility.” Perez v. Rosario, 459
21   F.3d 943, 951 (9th Cir. 2006) (citing Nunes v. Mueller, 350 F.3d 1045, 1055 (9th Cir. 2003)).

22          If a petitioner overcomes one of the hurdles posed by section 2254(d), this court reviews

23   the merits of the claim de novo. Delgadillo v. Woodford, 527 F.3d 919, 925 (9th Cir. 2008); see

24   also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc) (“[I]t is now clear both that we

25   may not grant habeas relief simply because of § 2254(d)(1) error and that, if there is such error,

26   we must decide the habeas petition by considering de novo the constitutional issues raised.”). For
27   the claims upon which petitioner seeks to present evidence, petitioner must meet the standards of

28   28 U.S.C. § 2254(e)(2) by showing that he has not “failed to develop the factual basis of [the]
                                                        7
 1   claim in State court proceedings” and by meeting the federal case law standards for the

 2   presentation of evidence in a federal habeas proceeding. See Cullen v. Pinholster, 563 U.S. 170,

 3   186 (2011).

 4          The court looks to the last reasoned state court decision as the basis for the state court

 5   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

 6   “[I]f the last reasoned state court decision adopts or substantially incorporates the reasoning from

 7   a previous state court decision, [this court] may consider both decisions to ‘fully ascertain the

 8   reasoning of the last decision.’” Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en

 9   banc) (quoting Barker v. Fleming, 423 F.3d 1085, 1093 (9th Cir. 2005)). “When a federal claim

10   has been presented to a state court and the state court has denied relief, it may be presumed that

11   the state court adjudicated the claim on the merits in the absence of any indication or state-law

12   procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption may be

13   overcome by showing “there is reason to think some other explanation for the state court's

14   decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991)).

15   Similarly, when a state court decision on a petitioner's claims rejects some claims but does not

16   expressly address a federal claim, a federal habeas court must presume, subject to rebuttal, that

17   the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289, 293 (2013).

18   When it is clear, that a state court has not reached the merits of a petitioner's claim, the deferential

19   standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal habeas court must review

20   the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462 F.3d 1099, 1109 (9th Cir.
21   2006); Nulph v. Cook, 333 F.3d 1052, 1056 (9th Cir. 2003).

22                                                ANALYSIS

23          Petitioner contends his 375-year sentence is effectively life without parole, not an

24   indeterminate sentence with the possibility of parole, because he cannot serve the minimum term

25   within his natural lifespan. Petitioner further argues that a 375-year sentence is disproportionate

26   to his non-violent crimes and criminal history.
27   ////

28   ////
                                                         8
 1           I.     Eighth Amendment Standards

 2           The Eighth Amendment to the United States Constitution proscribes “cruel and unusual

 3   punishments.” U.S. Const. amend. VIII. The United States Supreme Court has held that the

 4   Eighth Amendment includes a “narrow proportionality principle” that applies to terms of

 5   imprisonment. See Graham v. Florida, 560 U.S. 48, 60 (2010); Harmelin v. Michigan, 501 U.S.

 6   957, 996, (1991) (Kennedy, J., concurring); see also Taylor v. Lewis, 460 F.3d 1093, 1097 (9th

 7   Cir. 2006). However, the precise contours of this principle are unclear, and successful challenges

 8   in federal court to the proportionality of particular sentences are “exceedingly rare.” Solem v.

 9   Helm, 463 U.S. 277, 289-90 (1983); see also Ramirez v. Castro, 365 F.3d 755, 775 (9th Cir.

10   2004). “The Eighth Amendment does not require strict proportionality between crime and

11   sentence. Rather, it forbids only extreme sentences that are ‘grossly disproportionate’ to the

12   crime.” Harmelin, 501 U.S. at 1001 (Kennedy, J., concurring) (citing Solem, 463 U.S. at 288,

13   303).

14           In assessing the compliance of a non-capital sentence with the proportionality principle, a

15   reviewing court must consider “objective factors” to the extent possible. Solem, 463 U.S. at 290.

16   Foremost among these factors are the severity of the penalty imposed and the gravity of the

17   offense. “Comparisons among offenses can be made in light of, among other things, the harm

18   caused or threatened to the victim or society, the culpability of the offender, and the absolute

19   magnitude of the crime.” Taylor, 460 F.3d at 1098. In addition, the court is required to compare

20   the harshness of petitioner’s penalty with the gravity of not only his triggering offense but of his
21   criminal history because petitioner was sentenced under an anti-recidivism statute. Ewing v.

22   California, 538 U.S. 11, 28-29 (2003); Norris v. Morgan, 622 F.3d 1276, 1290 (9th Cir. 2010);

23   Ramirez, 365 F.3d at 767 (“The question is whether [the petitioner’s] extreme sentence is

24   justified by the gravity of his most recent offense and criminal history.”).

25           The following decisions of the United States Supreme Court illustrate these principles. In

26   Harmelin, the Supreme Court upheld a life sentence without the possibility of parole for a first-
27   time offender convicted of possessing 672 grams of cocaine. Harmelin, 501 U.S. at 961. In

28   Andrade, the Supreme Court held that it was not an unreasonable application of clearly
                                                        9
 1   established federal law for the California Court of Appeal to affirm a “Three Strikes” sentence of

 2   two consecutive 25-year-to-life imprisonment terms for a petty theft with a prior conviction

 3   involving theft of $150.00 worth of videotapes. Andrade, 538 U.S. at 75. In Ewing, the Supreme

 4   Court held that a “Three Strikes” sentence of 25 years to life in prison imposed on a grand theft

 5   conviction involving the theft of three golf clubs from a pro shop was not grossly disproportionate

 6   and did not violate the Eighth Amendment. 538 U.S. at 29. In Hutto v. Davis, 454 U.S. 370

 7   (1982), the Supreme Court upheld the defendant’s sentence of 40 years in prison after his

 8   conviction for possession of nine ounces of marijuana and drug paraphernalia. Finally, in

 9   Rummel v. Estelle, 445 U.S. 263 (1980), the Supreme Court upheld a sentence of life with the

10   possibility of parole for a defendant's third nonviolent felony: obtaining money by false pretenses.

11          Federal circuit courts have upheld similarly lengthy sentences. See e.g., Crosby v.

12   Schwartz, 678 F.3d 784, 791-92 (9th Cir. 2012) (sentence of 26 years to life under California's

13   Three Strikes Law for the defendant’s failure to annually update his registration as a sex offender

14   and failure to register within five days of a change of address did not constitute cruel and unusual

15   punishment, in violation of the Eighth Amendment); Norris, 622 F.3d at 1285–96 (upholding a

16   sentence of life in prison without the possibility of parole under Washington's “Two Strikes Law”

17   following the defendant's conviction for child molestation, which involved “touching a five-year-

18   old girl on her ‘privates' or ‘genitalia’ and over her clothing for at most ‘a couple of seconds”);

19   Nunes v. Ramirez–Palmer, 485 F.3d 432, 439 (9th Cir. 2007) (sentence of 25 years to life for

20   crime of petty theft with a prior did not offend the Constitution where petitioner had extensive
21   and serious felony record); Taylor, 460 F.3d at 1098 (upholding a “Three Strikes” sentence of 25

22   years to life in prison for possession of 36 milligrams of cocaine); Rios v. Garcia, 390 F.3d 1082,

23   1086 (9th Cir. 2004) (finding district court’s conditional writ of habeas corpus erroneous on

24   Eighth Amendment challenge to sentence of 25 years to life for petty theft conviction with a prior

25   and two prior robbery convictions).

26          II.     State Court Opinion
27          Because the California Supreme Court denied review, the opinion of the California Court

28   of Appeal is the last reasoned decision of the state court:
                                                        10
 1          Defendant was 51 years old at trial. His sentence—275–years–to–life
            plus a consecutive 100 years—is equivalent to a sentence of life in
 2          prison, which does not necessarily constitute cruel and unusual
            punishment under the federal or state Constitutions. (People v. Byrd
 3          (2001) 89 Cal.App.4th 1373, 1382–1383 (Byrd ).)

 4          The Eighth Amendment to the United States Constitution prohibits
            “cruel and unusual punishments” and applies to the states through
 5          the 14th Amendment. (Robinson v. California (1962) 370 U.S. 660,
            675–676 [8 L.Ed.2d 768].) The Eighth Amendment contains a
 6          “‘narrow proportionality principle’ that ‘applies to noncapital
            sentences.’” (Ewing v. California (2003) 538 U.S. 11, 20 [155
 7          L.Ed.2d 108, 117] (Ewing ).) While this proportionality principle
            “‘does not require strict proportionality between crime and
 8          sentence,’” it does prohibit “‘extreme sentences that are “grossly
            disproportionate” to the crime.’” (Id. at p. 23 [155 L.Ed.2d at p.
 9          119].)

10          This proportionality analysis under the Eighth Amendment requires
            consideration of (1) the gravity of the offense and harshness of the
11          penalty; (2) the sentence imposed on other criminals in the same
            jurisdiction; and (3) the sentence imposed for the same crime in other
12          jurisdictions; however, a successful proportionality challenge will be
            “‘exceedingly rare,’” and it is only in the rare case where a
13          comparison of the crime committed and the sentence imposed leads
            to an inference of gross disproportionality that the second and third
14          criteria come into play. (Ewing, supra, 538 U.S. at pp. 22, 30 [155
            L.Ed.2d at pp. 118, 123], quoting Rummel v. Estelle (1980) 445 U.S.
15          263, 272 [63 L.Ed.2d 382, 390] (Rummel ); Harmelin v. Michigan
            (1991) 501 U.S. 957, 1005 [115 L.Ed.2d 836, 871–872] conc. opn.
16          of Kennedy, J.; In re Coley (2012) 55 Cal.4th 524, 537–544 [upheld
            25–years–to–life sentence for failing to update sex offender
17          registration].)

18          The California Constitution, article I, section 17, states: “Cruel or
            unusual punishment may not be inflicted or excessive fines
19          imposed.” The California prohibition is broader than the federal
            prohibition. (In re Alva (2004) 33 Cal.4th 254, 291.) Under the
20          California standard, punishment is excessive if the defendant shows
            it is so disproportionate to the crime that it shocks the conscience and
21          offends fundamental notions of human dignity. (People v. Dillon
            (1983) 34 Cal.3d 441, 477–478 (Dillon ); In re Lynch (1972) 8 Cal.3d
22          410, 424.) Factors include (1) the nature of the offense and the
            offender; (2) a comparison of the sentence with punishments
23          prescribed in the same jurisdiction for different offenses which, by
            the same test, must be deemed more serious; and (3) a comparison of
24          the challenged penalty with the punishments prescribed for the same
            offense in other jurisdictions having an identical or similar
25          constitutional provision. (Lynch, supra, 8 Cal.3d at pp. 425–427.)

26          The burden is on defendant to show disproportionality. (People v.
            Retanan (2007) 154 Cal.App.4th 1219, 1231 (Retanan ); People v.
27          Crooks (1997) 55 Cal.App.4th 797, 808.)

28   ////
                                               11
 1          Defendant's opening brief on appeal offers no proportionality
            analysis of sentences in California for more serious crimes or
 2          sentences in other jurisdictions for the same offense. We take this as
            a concession that his sentence withstands a constitutional challenge
 3          on either basis, just as we did in Retanan, supra, 154 Cal.App.4th
            1219, where the defendant made no effort to compare his sentence
 4          with more serious offenses in California or with punishments in other
            states for the same offense. (Id. at p. 1231 [135–years–to–life for
 5          sexual offenses against child victims].)

 6          Instead, defendant relies (as did the defendant in Retanan) on a
            dissenting opinion and a concurring opinion of Justice Mosk that a
 7          sentence incapable of being completed in the defendant's lifetime
            makes a mockery of the law and amounts to cruel and unusual
 8          punishment. (People v. Deloza (1998) 18 Cal.4th 585, 600 (Deloza))
            (Mosk, J., concurring); (People v. Hicks (1993) 6 Cal.4th 784, 797
 9          (Mosk, J., dissenting).) However, as we said in Retanan, “‘“no
            opinion has value as a precedent on points as to which there is no
10          agreement of a majority of the court. [Citations.]” [Citations.]
            Because no other justice on our Supreme Court joined in Justice
11          Mosk's concurring opinion [in Deloza], it has no precedential
            value.’” (Retanan, supra, 154 Cal.App.4th at p. 1231.) Similarly, no
12          other justice joined in Justice Mosk's dissenting opinion in Hicks,
            which did not even involve a cruel and unusual punishment claim.
13          (Hicks, supra, 6 Cal.4th at p. 797.) Additionally, we agree with Byrd,
            supra, 89 Cal.App.4th at p. 1383, that it is immaterial that defendant
14          cannot serve the full sentence during his lifetime; in practical effect,
            the sentence is no different than a sentence of life without possibility
15          of parole.

16          That leaves consideration of the nature of the offense and the
            offender. (Dillon, supra, 34 Cal.3d at p. 479.)
17
            The purpose of the Three Strikes Law is not to subject a criminal to
18          a long sentence based on the latest offense, but to punish recidivist
            behavior. (In re Coley, supra, 55 Cal.4th at p. 542; People v. Diaz
19          (1996) 41 Cal.App.4th 1424, 1431.) The State has an interest in
            dealing in a harsher manner with those who by repeated conduct have
20          shown they are incapable of conforming to the norms of society as
            established by the criminal law. (Ewing, supra, 538 U.S. at p. 29; In
21          re Coley, supra, 55 Cal.4th at p. 542.) Habitual offender statutes have
            withstood constitutional scrutiny on claims of cruel and unusual
22          punishment or disproportionate sentence. (Rummel, supra, 445 U.S.
            at pp. 265–266 [63 L.Ed.2d at p. 386] [life sentence with possibility
23          of parole under Texas recidivist statute for obtaining $120.75 by false
            pretenses, after prior convictions for $80 credit card fraud and
24          passing a $28 forged check, did not constitute cruel and unusual
            punishment]; In re Coley, supra, 55 Cal.4th at pp. 529, 542; People
25          v. Ayon (1996) 46 Cal.App.4th 385, 396–400 [upheld 240–years–to–
            life sentence, the functional equivalent of a life sentence without
26          possibility of parole, for current armed robberies after prior
            residential burglaries], disapproved on other grounds by Deloza,
27          supra, 18 Cal.4th at p. 600, fn. 10.)

28   ////
                                               12
 1          Defendant's storied criminal history, recounted above, amply
            supports the sentence.
 2
            Defendant's argument is based on his false premise that he is not
 3          dangerous because he did not physically attack his victims. However,
            the seriousness of the threat a particular offense poses to society is
 4          not dependent solely on whether it involves significant physical
            injury. (Rummel, supra, 445 U.S. at p. 275 [63 L.Ed.2d 392].)
 5          Society's interest in deterring criminal conduct or punishing
            criminals is not always determined by the presence or absence of
 6          violence. (People v. Ingram (1995) 40 Cal.App.4th 1397, 1415,
            overruled on other grounds in People v. Dotson (1997) 16 Cal.4th
 7          547, 560.) The mere imposition of a life sentence without possibility
            of parole for offenses dangerous to society does not constitute cruel
 8          or unusual punishment under the federal or state Constitutions.
            (Byrd, supra, 89 Cal.App.4th at p. 1383 [robberies].)
 9
            Residential burglary and attempted residential burglary are serious
10          offenses. (§ 1192.7, subd. (c)(18) & (39).) Residential burglary is
            particularly dangerous because the risk of violence is inherent in the
11          crime. (People v. Sparks (2002) 28 Cal.4th 71, 82; People v. Hughes
            (2002) 27 Cal.4th 287, 355 (Hughes); People v. Hines (1989) 210
12          Cal.App.3d 945, 950–951, overruled on other grounds in People v.
            Allen (1999) 21 Cal.4th 846, 864.) “‘“‘Burglary laws are based
13          primarily upon a recognition of the dangers to personal safety created
            by the usual burglary situation—the danger that the intruder will
14          harm the occupants in attempting to perpetrate the intended crime or
            to escape and the danger that the occupants will in anger or panic
15          react violently to the invasion, thereby inviting more violence.’”
            [Citation.] “In addition, a burglary of an inhabited dwelling involves
16          an invasion of perhaps the most secret zone of privacy, the place
            where trinkets, mementos, heirlooms, and the other stuff of personal
17          history are kept. Society therefore has an important interest in seeing
            to it that burglars stay out of inhabited dwelling houses.” ' [Citation.]”
18          (Hughes, supra, 27 Cal.4th at p. 355 [home was inhabited though
            victim was in process of moving out].)
19
            Defendant is wrong on the facts when he wants credit for “tr[ying]
20          hard to avoid any confrontation or contact with the victims.” He did
            not testify to any such efforts but rather denied having committed the
21          burglaries at all. On appeal, defendant claims he would break into the
            victims' home only “[i]f the occupants were not home.” But that is
22          not true. As evidenced by the attempted burglaries, he would break
            in if no one answered the door. This does not mean no one was home.
23          People are entitled to be home and not answer the doorbell. And
            defendant would break in if people were home, as evidenced by the
24          attempted burglary where the homeowner emerged from the garage
            and caught defendant trying to pry her door open. Even when caught,
25          he still attempted entry by telling her he was checking the sewer and
            needed to get into her house. He left only after she pointed out the
26          sewer access was outside. At another home, he asked if the toilets
            were working properly, suggesting he might have entered if allowed
27          to do so.

28   ////
                                                13
 1                  Defendant's reply brief cites cases holding recidivist sentences to be
                    cruel and unusual where the current offense was minor. That is not
 2                  the case here.

 3                  We conclude defendant's sentence does not constitute cruel and/or
                    unusual punishment.
 4

 5   Fontillas, 2015 WL 5739560, at *3-6.

 6          III.     Does Petitioner’s Sentence Violate the Eighth Amendment?

 7          Pursuant to the authorities cited above, the sentence imposed on petitioner, while most

 8   certainly quite harsh, is not grossly disproportionate to his crimes of conviction and his criminal

 9   past so as to render it unconstitutional. Petitioner was convicted of ten felonies: seven counts of

10   residential burglary and three counts of attempted residential burglary.2 Petitioner's current

11   crimes are far more serious than the petty theft convictions before the court in Andrade, the

12   shoplifting conviction in Ewing, the conviction for obtaining money under false pretenses at issue

13   in Rummel, and the conviction for possession of .036 grams of cocaine in Taylor, all of which

14   involved the imposition of lengthy sentences which were upheld against an Eighth Amendment

15   challenge. Moreover, as noted by the California Court of Appeal, the California legislature has

16   authorized long terms of incarceration to punish and prevent recidivism and petitioner has pointed

17   to no clearly established Supreme Court precedent that “forecloses that legislative choice.” See

18   Ewing, 538 U.S. at 30 n. 2.

19          For the reasons explained above, this is not a case where “a threshold comparison of the

20   crime committed and the sentence imposed leads to an inference of gross disproportionality.”

21   Solem, 463 U.S. at 1004–05. This is particularly true when petitioner’s extensive criminal history

22   is considered. Petitioner cites a few decisions of the United States Supreme Court for the general

23   proposition that the Eighth Amendment bars sentences that are disproportionate to the crime

24   committed.3 However, he cites no federal case law, much less any holdings of the United States

25   2
      Petitioner’s conviction for receipt of stolen property was a wobbler – it could have been treated
26   as a misdemeanor or a felony for sentencing purposes. (See ECF No. 1 at 49.)

27   3
      One of the cases petitioner cites is Graham v. Florida, 560 U.S. 48 (2010). (See ECF No. 17 at
     7.) In Graham, the Court held that, categorically, a sentence of life without parole on a juvenile
28   offender who did not commit homicide violates the Eighth Amendment. Petitioner cannot rely on
                                                       14
 1   Supreme Court, supporting his argument that his sentence is disproportionate. (See ECF No. 1 at

 2   45-52.)

 3             This court notes that cases in which courts found lengthy sentences violated the Eighth

 4   Amendment vary significantly from petitioner’s ten current felony convictions and extensive

 5   criminal history. In Solem, the petitioner was sentenced to life without parole for “one of the

 6   most passive felonies a person could commit” - writing a $100 bad check. 463 U.S. at 296.

 7   Further, while he had prior felonies, each was “relatively minor” and the Court noted that the

 8   petitioner was “not a professional criminal.” Id. at 297 & n. 22. The Court determined that the

 9   petitioner’s sentence was “significantly disproportionate to his crime” and violated the Eighth

10   Amendment. Id. at 303.

11             In Ramirez, the Ninth Circuit considered the petitioner’s 25-years-to-life sentence on a

12   conviction for petty theft, a wobbler offense. 365 F.3d at 768. The petitioner had just two prior

13   robbery convictions, also for shoplifting. The court found this sentence to be one of the

14   “exceedingly rare” case in which the sentence imposed is grossly disproportionate to the crimes.

15   Id. at 770. In particular, the court noted that petitioner Ramirez’s criminal history “pales in

16   comparison to the lengthy recidivist histories discussed [] in Solem, Ewing, and Andrade. Id. at

17   769. It goes without saying that Ramirez’s criminal history also pales in comparison to the

18   criminal history of the petitioner in the present case.

19             In Gonzalez v. Duncan, 551 F.3d 875 (9th Cir. 2008), the Ninth Circuit considered a three

20   strikes sentence of 28 years to life imposed for the “passive” and “harmless” offense of failing to
21   update a sex offender registration within the prescribed time. While the petitioner had significant

22   prior convictions for cocaine possession, committing a lewd act with a child under 14 years of

23   age, attempted rape by force, and second-degree robbery, the court found the “technical” nature

24   of the petitioner’s crime and the fact that his current offense was not the type that the anti-

25   Graham to demonstrate that the appellate court’s denial of his claim involved an unreasonable
26   application of clearly established federal law, because he was not a juvenile at the time he
     committed homicide, and the Supreme Court has not extended the rationale of Graham to non-
27   juvenile offenders. Cf. White v. Woodall, 572 U.S. 415, 426 (2014) (holding that “if a habeas
     court must extend a rationale before it can apply to the facts at hand,” then by definition the
28   rationale was not ‘clearly established at the time of the state-court decision’”).
                                                        15
 1   recidivism statute was designed to punish, to conclude the petitioner’s sentence was grossly

 2   disproportionate.

 3          Here, as noted by the trial court, petitioner’s case is “exactly the kind of case for which the

 4   three strikes law was designed.” Petitioner’s criminal history shows a series of crimes, primarily

 5   burglaries, occurring one after another. After petitioner’s 1981 burglary convictions, he

 6   committed a series of crimes in 1984. Shortly after he was paroled in 1991, he committed the

 7   first in a series of nine burglaries. Again, just a year after he was discharged from parole in 2008,

 8   petitioner committed the first in the string of burglaries which are the bases for his current

 9   convictions and sentence.

10          Finally, as the Court of Appeal pointed out, petitioner’s sentence is essentially one of life

11   without the possibility of parole (“LWOP”). Courts have held that an LWOP sentence is not

12   disproportionate to a variety of crimes. The United States Supreme Court held that an LWOP

13   sentence was not disproportionate to a first felony conviction for possession of a large amount of

14   cocaine. Harmelin, 501 U.S. at 995. The Ninth Circuit has held that LWOP was not

15   disproportionate for: (1) a conviction for felony burglary with a lengthy history of convictions for

16   burglary, attempted grand larceny, and felon in possession of a firearm, Carpenter v. Neven, 735

17   F. App’x 379 (9th Cir. 2018); (2) a conviction for first degree child molestation with a criminal

18   history of child molestation, Norris, 622 F.3d at 1296; and (3) convictions for possession of

19   cocaine with intent to distribute and felon in possession of a firearm with three prior felony drug

20   convictions, United States v. Van Winrow, 951 F. 2d 1069 (9th Cir. 1991). See also Voight v.
21   Gipson, No. SACV 12-1231-AG(DTB), 2014 WL 1779816, at *18-24 (C.D. Cal. Apr. 30, 2014)

22   (390-years-to-life sentence for convictions on five counts of lewd act upon a child under the age

23   of 14 did not violate Eighth Amendment).

24          The court finds petitioner does not raise an inference of gross disproportionality.

25   Therefore, this court need not compare petitioner’s sentence to the sentences of other defendants.

26   Harmelin, 501 U.S. at 1005; United States v. Meiners, 485 F.3d 1211, 1213 (9th Cir. 2007) (“[I]n
27   the rare case in which a threshold comparison [of the crime committed and the sentence imposed]

28   ////
                                                        16
 1   leads to an inference of gross disproportionality, we then compare the sentence at issue with

 2   sentences imposed for analogous crimes in the same and other jurisdictions.”).

 3            For all of these reasons, the decision of the California Court of Appeal rejecting

 4   petitioner's argument that his sentence constitutes cruel and unusual punishment in violation of

 5   the Eighth Amendment was neither contrary to nor an unreasonable application of well-

 6   established federal law. Moreover, that decision was certainly not “so lacking in justification that

 7   there was an error well understood and comprehended in existing law beyond any possibility for

 8   fairminded disagreement.” Richter, 562 U.S. at 103. Accordingly, petitioner is not entitled to

 9   federal habeas relief.

10                                              CONCLUSION

11            For the foregoing reasons, IT IS HEREBY RECOMMENDED that petitioner’s petition

12   for a writ of habeas corpus be denied.

13            These findings and recommendations will be submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

15   after being served with these findings and recommendations, any party may file written

16   objections with the court and serve a copy on all parties. The document should be captioned

17   “Objections to Magistrate Judge's Findings and Recommendations.” Any response to the

18   objections shall be filed and served within seven days after service of the objections. The parties

19   are advised that failure to file objections within the specified time may result in waiver of the

20   right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the
21   objections, the party may address whether a certificate of appealability should issue in the event

22   an appeal of the judgment in this case is filed. See Rule 11, Rules Governing § 2254 Cases (the

23   district court must issue or deny a certificate of appealability when it enters a final order adverse

24   to the applicant).

25   Dated: February 13, 2019

26
27   DLB:9
     DB/prisoner-habeas/font2799.fr
28
                                                        17
